662 N.W.2d 743 (2003)
DETROIT NEWS, INC., Plaintiff-Appellee,
v.
POLICEMEN AND FIREMEN RETIREMENT SYSTEM OF THE CITY OF DETROIT, and Board of Trustees for Policemen and Firemen Retirement System of the City of Detroit, Defendants-Appellants.
Docket No. 122299, COA No. 231260.
Supreme Court of Michigan.
June 19, 2003.
On order of the Court, the application for leave to appeal the June 25, 2002 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.
MARKMAN, J., dissents and states as follows:
I respectfully dissent, and would grant leave to appeal. This case involves a significant question of coverage under the Freedom of Information Act (FOIA), specifically where the public sphere ends and the private sphere begins for purposes of this act. This issue is presented here in the context of whether a public employee retirement system is a "public body" within the meaning of M.C.L. § 15.232(d)(iv).
This provision defines "public body" as "[a]ny other body which is created by state or local authority or which is primarily funded by or through state or local authority." *744 In State Defender Union v. Legal Aid, 230 Mich.App. 426, 432, 584 N.W.2d 359 (1998), the Court of Appeals held that the concept of "fund[ing]" in M.C.L. § 15.232(d)(iv) means "the receipt of a governmental grant or subsidy," and distinguished between "an exchange of services or goods for money, even if the source of money is a governmental entity." Id. at 433, 584 N.W.2d 359. The court concluded that the defendant in that case, a private, nonprofit corporation, was not "`funded by or through state or local authority' merely because public monies paid in exchange for goods provided or services rendered comprise a certain percentage of the organization's revenue." Id. at 432-433, 584 N.W.2d 359.
There is, in my judgment, a significant question presented here whether the Policemen and Firemen Retirement System of the city of Detroit is a "public body," subject to FOIA. I would grant leave in order to address this question.